      Case 1:20-cv-10324-LAK-SDA Document 11 Filed 01/27/21 Page 1 of 1
                                       U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                     86 Chambers Street
                                  1/27/2021          New York, New York 10007

                                                      January 27, 2021
BY ECF
Honorable Stewart D. Aaron           ENDORSEMENT: Request GRANTED. Defendant shall
United States Magistrate Judge       respond to Plaintiff's Complaint by March 15, 2021, and the
Southern District of New York        conference scheduled for February 3, 2021 is hereby adjourned
500 Pearl Street                     to Wednesday, March 24, 2021, at 2:00 p.m. SO ORDERED.
New York, New York 10601             Dated: January 27, 2021

       Re: Wilson v. FBI, 20 Civ. 10324 (LAK) (AEK)

Dear Judge Aaron:


        This Office represents the United States (“the Government”) in the above-referenced action
filed under the Freedom of Information Act, (“FOIA”), 5 U.S.C. § 552. In this action, Plaintiff
seeks release of documents from the Federal Bureau of Investigations. I write respectfully to
request a 45-day extension of time, from January 29, 2021, to March 15, 2021, to respond to
plaintiffs’ complaint, and an adjournment of the conference that is scheduled for February 3, 2021,
to a date after the answer deadline. The Government seeks this extension and adjournment because
it needs additional time to confer with agency counsel and obtain information necessary to respond
to the complaint. This is the Government’s first request for an extension and plaintiff’s counsel
consents.

       I thank the Court for its consideration of this request.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                  By: __/s/______________________
                                                      Kirti Vaidya Reddy
                                                      tel. (212) 637-2751



cc: counsel of record (via ECF)
